DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 07/04/2019. The applicant submits an Information Disclosure Statement dated 01/30/2020. The applicant does not claim Foreign or Domestic priority.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of a mathematical operation or mathematical concepts without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims recite a method of training a neural network for mobile indoor navigation and positioning. This judicial exception is not integrated into a practical application because the claims fail to identify a feature of indoor navigation and positioning. The elements of the independent claim constitute determining a set of magnetic input parameters in accordance with a magnetic infrastructure profile, receiving a set of measured magnetic parameters at respective one of the plurality of locations, computing an error matric based upon comparing an initial matric of weights associated with the at least first neural network, and recursively adjusting the initial weights matric by back prorogation. The claims fail to identify how the neural network is 
Claims 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of a mathematical operation or mathematical concepts without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims recite a server computing system for magnetic fingerprinting of an indoor area. This judicial exception is not integrated into a practical application because the operation of the server constitute determining a set of magnetic input parameters in accordance with a magnetic infrastructure profile, receiving a set of measured magnetic parameters at respective one of the plurality of locations, computing an error matric based upon comparing an initial matric of weights associated with the at least first neural network, and recursively adjusting the initial weights matric by back prorogation. The claims fail to identify how the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims do not identify what the following features constitute mobile device, a magnetic infrastructure profile, an input layer, a magnetic feature, magnetic parameters, and a ferro-magnetic structural element. One skilled in the art would not know if the an operator is navigating indoors or a robot is controlled through an area. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims do not identify what the following features constitute mobile device, a magnetic infrastructure profile, an input layer, a magnetic feature, magnetic parameters, and a ferro-magnetic structural element. It isn’t clear how indoor navigation and positioning is performed or where the information is displayed. The features are too broad as to be indefinite how the invention works and what it actually performs other than mathematical calculations and operations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1 – 3, 7, 11 – 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0268220.

As per claim 1, A method, executed in a processor of a server computing device, of neural network training for mobile device indoor navigation and positioning, the method comprising: 
determining, in the processor, at a plurality of locations, a set of magnetic input parameters in accordance with a magnetic infrastructure profile of at least a portion of an indoor area, the processor implementing an input layer of a neural network, the set of magnetic input parameters providing a magnetic feature input to the input layer of the neural network; (Lee paragraph 0006 discloses, “In one aspect, a machine learning system comprising a neural network is used for room layout estimation. In various embodiments, the machine learning system is referred to herein by the name RoomNet, because these various embodiments determine a Room layout using a neural Network. The machine learning system can be performed by a hardware computer processor comprising non-transitory storage and can be performed locally or in a distributed (e.g., cloud) computing environment.”)
receiving, from a mobile device positioned at the first location, a set of measured magnetic parameters at respective ones of the plurality of locations; (Lee paragraph 0113 discloses, “The data include data (a) captured from sensors (which may be, e.g., operatively coupled to the frame 1212 or otherwise attached to the wearer 1204), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or (b) acquired and/or processed using remote 
computing, at an output layer of the neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing the magnetic feature input to a magnetic feature output in accordance with the magnetic measured parameters of the mobile device; (Lee paragraph 0086 discloses, “The encoder sub-network can comprise a plurality of convolutional layers and a plurality of pooling layers. The decoder sub-network can comprise a plurality of convolutional layers and a plurality of upsampling layers. Weights of a decoder layer of the decoder sub-network can comprise weights of a corresponding encoder layer of the encoder sub-network. Alternatively, or additionally, weights of a decoder layer of the decoder sub-network can be identical to weights of a corresponding encoder layer of the encoder sub-network. In some embodiments, the encoder sub-network and the decoder sub-network comprises a plurality of recurrent layers to form a recurrent encoder-decoder structure (e.g., a memory-augmented recurrent encoder-decoder (MRED) network). A number of recurrent iterations of the recurrent layers can be 2, 3, 5, 10, or more. In some embodiments, weights associated with a first recurrent iteration of the iterations of the recurrent layers are identical to weights associated with a second recurrent iteration of the current layers.”) and 
recursively adjusting the initial weights matrix by back prorogation to diminish the error matrix until the generated magnetic feature output matches the magnetic measured parameters. ( Lee paragraph 0092 discloses, “At block 1024, neural network parameters for the RoomNet can be updated based on the optimized loss function. In some embodiments, weights of the RoomNet can be updated by back propagation.”)
As per claim 2, The method of claim 1 wherein the set of magnetic input parameters and the initial weights matrix are determined in the processor of the server computing device in accordance with execution of the magnetic infrastructure profile. ( Lee paragraph 0101 discloses, “In some embodiments, the wearable display system 1200 can perform indoor navigation based on the predicted layout of a room in the room image, for example, to direct the user to a desired location in the room (e.g., by rendering the room layout and (optionally) a path to the location). In other embodiments, the wearable display system 1200 can reconstruct a scene in the room image based on the predicted layout of the room in the room image.”)
As per claim 3, The method of claim 1 wherein the set of magnetic measured parameters comprises a magnetic field strength. (Lee paragraph 0110 discloses, “The stack(s) of waveguides may be used to generate a light field corresponding to an input image and in some implementations, the wearable display comprises a wearable light field display. Examples of wearable display device and waveguide stacks for providing light field images are described in U.S. Patent Publication No. 2015/0016777, which is hereby incorporated by reference herein in its entirety for all it contains.”)
As per claim 7, The method of claim 1 wherein the neural network is one of a recurrent neural network and a convolution neural network. (Lee paragraph 0050 discloses, “Recurrent neural networks (RNNs) and their variants Long Short-Term Memory (LSTM) can be effective models when dealing with sequential data. Embodiments of a RoomNet 300 can incorporate recurrent structures, even though the input image 308 is static. For example, a RoomNet 300 can include recurrent convolutional layers and convolutional LSTM (convLSTM) layers. In some embodiments, recurrent features of a RoomNet 300 can be similar to models such as a fully convolutional network (FCN) with conditional random fields as recurrent neural network (CRF-
As per claim 11, A server computing system for magnetic fingerprinting of an indoor area, the server computing system comprising: 
a processor; (Lee paragraph 0006 discloses, “The machine learning system can be performed by a hardware computer processor comprising non-transitory storage and can be performed locally or in a distributed (e.g., cloud) computing environment.”) and 
a memory including instructions executable in the processor to: (Lee paragraph 0083 discloses, “The process 1000 can be performed by a hardware processor comprising non-transitory memory configured to store images, the RoomNet architecture and parameters (e.g., NN weights), room types, 2D keypoint locations (e.g., heat maps), room layouts, and so forth.”)
determine, in the processor, at a plurality of locations, a set of magnetic input parameters in accordance with a magnetic infrastructure profile of at least a portion of an indoor area, the processor implementing an input layer of a neural network, the set of magnetic input parameters providing a magnetic feature input to the input layer of the neural network; (Lee paragraph 0006 
receive, from a mobile device positioned at the first location, a set of measured magnetic parameters at respective ones of the plurality of locations; (Lee paragraph 0113 discloses, “The data include data (a) captured from sensors (which may be, e.g., operatively coupled to the frame 1212 or otherwise attached to the wearer 1204), such as image capture devices (such as cameras), microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros; and/or (b) acquired and/or processed using remote processing module 1228 and/or remote data repository 1232, possibly for passage to the display 1208 after such processing or retrieval.”)
compute, at an output layer of the neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing the magnetic feature input to a magnetic feature output in accordance with the magnetic measured parameters of the mobile device; (Lee paragraph 0086 discloses, “The encoder sub-network can comprise a plurality of convolutional layers and a plurality of pooling layers. The decoder sub-network can comprise a plurality of convolutional layers and a plurality of upsampling layers. Weights of a decoder layer of the decoder sub-network can comprise weights of a corresponding encoder layer of the encoder sub-network. Alternatively, or additionally, weights of a decoder layer of the decoder sub-network can be identical to weights 
recursively adjust the initial weights matrix by back prorogation to diminish the error matrix until the generated magnetic feature output matches the magnetic measured parameters. ( Lee paragraph 0092 discloses, “At block 1024, neural network parameters for the RoomNet can be updated based on the optimized loss function. In some embodiments, weights of the RoomNet can be updated by back propagation.”)
As per claim 12, The system of claim 11 wherein the set of magnetic input parameters and the initial weights matrix are determined in the processor of the server computing device in accordance with execution of the magnetic infrastructure profile. ( Lee paragraph 0101 discloses, “In some embodiments, the wearable display system 1200 can perform indoor navigation based on the predicted layout of a room in the room image, for example, to direct the user to a desired location in the room (e.g., by rendering the room layout and (optionally) a path to the location). In other embodiments, the wearable display system 1200 can reconstruct a scene in the room image based on the predicted layout of the room in the room image.”)
As per claim 13, The system of claim 11 wherein the set of magnetic measured parameters comprises a magnetic field strength. (Lee paragraph 0110 discloses, “The stack(s) of waveguides may be used to generate a light field corresponding to an input image and in some 
As per claim 17, The system of claim 11 wherein the neural network is one of a recurrent neural network and a convolution neural network. (Lee paragraph 0050 discloses, “Recurrent neural networks (RNNs) and their variants Long Short-Term Memory (LSTM) can be effective models when dealing with sequential data. Embodiments of a RoomNet 300 can incorporate recurrent structures, even though the input image 308 is static. For example, a RoomNet 300 can include recurrent convolutional layers and convolutional LSTM (convLSTM) layers. In some embodiments, recurrent features of a RoomNet 300 can be similar to models such as a fully convolutional network (FCN) with conditional random fields as recurrent neural network (CRF-RNN), iterative error feedback networks, recurrent CNNs, stacked encoder-decoder, and recurrent encoder-decoder networks. Incorporating a time series concept when modeling a static input can significantly improve the ability of the RoomNet 300 to integrate contextual information and to reduce prediction error in some cases.” And paragraph 0008 discloses, “In one aspect, a neural network can analyze an image of a portion of a room to determine the room layout. The neural network can comprise a convolutional neural network having an encoder sub-network, a decoder sub-network, and a side sub-network. The neural network can determine a three-dimensional room layout using two-dimensional ordered keypoints associated with a room type. The room layout can be used in applications such as augmented or mixed reality, robotics, autonomous indoor navigation, etc.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666